Name: Council Regulation (EEC) No 559/87 of 23 February 1987 on the conclusion of the Protocol establishing the fishing rights and the financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Senegal on fishing off the coast of Senegal for the period from 1 October 1986 to 28 February 1988
 Type: Regulation
 Subject Matter: fisheries;  civil law;  Africa
 Date Published: nan

 27. 2. 87 Official Journal of the European Communities No L 57/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 559/87 of 23 February 1987 on the conclusion of the Protocol establishing the fishing rights and the finan ­ cial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Senegal on fishing off the coast of Senegal for the period from 1 October 1986 to 28 February 1988 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 1 55 (2) (b) and 1 67 (3) thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parli ­ ament (2), Whereas, pursuant to Article 17 (2) of the Agreement between the European Economic Community and the Government of the Republic of Senegal on fishing off the coast of Senegal (3), as amended by the Agreement signed on 21 January 1982 (4), and by the Agreement signed on 20 November 1985 (*), both parties have conducted nego ­ tiations to determine the amendments or additions to be made to the said Agreement at the end of the period of application of the Protocol ; Whereas, as a result of these negotiations, a Protocol laying down the fishing rights and financial compensa ­ tion provided for in the abovementioned Agreement for the period from 1 October 1986 to 28 February 1988 was initialled on 1 October 1986 ; Whereas, under the terms of Article 1 55 (2) (b) of the Act of Accession, it is for the Council to determine the proce ­ dures appropriate to take into consideration all or part of the interests of the Canary Islands when it adopts deci ­ sions, case by case, particularly with a view to the conclu ­ sion of fisheries agreements with third countries ; whereas in the case in point, the procedure in question should be determined ; Whereas it is in the interest of the Community to conclude that Protocol, HAS ADOPTED THIS REGULATION : Article 1 The Protocol laying down the fishing rights and the financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Senegal on fishing off the coast of Senegal for the period from 1 October 1986 to 28 February 1988 is hereby approved on behalf of the Community. The text of the Protocol is attached to this Regulation . Article 2 With a view to taking into consideration the interests of the Canary Islands, the Protocol referred to in Article 1 and, in so far as is necessary for its application, the provi ­ sions of the common fisheries policy relating to the conservation and management of fishery resources shall also apply to vessels which sail under the flag of Spain, which are recorded on a permanent basis in the registers of the competent authorities at local level ('registros de base') in the Canary Islands, under the conditions defined in Note 6 to Annex I to Council Regulation (EEC) No 570/86 of 24 February 1986 concerning the definition of the concept of 'originating products' and methods of administrative cooperation in trade between the customs territory of the Community, Ceuta and Melilla and the Canary Islands (*). Article 3 The President of the Council is hereby authorized to designate the persons empowered to sign the Protocol, in order to bind the Community. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No C 292, 18 . 11 . 1986, p. 4. (2) Opinion delivered on 23 January 1987 (not yet published in the Official Journal). (3) OJ No L 226, 29 . 8 . 1980, p. 15. 4 OJ No L 234, 9 . 8 . 1982, p. 9 . 0 OJ No L 361 , 31 . 12. 1985, p. 87. ( «) OJ No L 56, 1 . 3 . 1986, p. 1 . No L 57/2 Official Journal of the European Communities 27. 2. 87 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 February 1987. For the Council The President P. DE KEERSMAEKER